DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 10, third paragraph, filed 02/09/2021, with respect to claims 1, 11, and 21 have been fully considered and are persuasive.  The rejection of claims 1, 11, and 21 has been withdrawn.

Allowable Subject Matter

Claims 1, 4 – 11, 14 – 17, and 19 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 02/09/2021)

With respect to claim 1 the prior art discloses An image processing device comprising: 

and at least one processor configured to execute the set of instructions to: 
specify an abnormal pixel from a plurality of pixels according to a first method; 
and specify an abnormal pixel, from the plurality of pixels excluding the abnormal pixel specified by the first method, according to a second method different from the first method.

However, the prior art does not teach or fairly suggest wherein the first method specifies the abnormal pixel, based on a frequency distribution in which a characteristic of the plurality of pixels is represented by using a first variate, 
the second method specifies the abnormal pixel, based on a frequency distribution in which a characteristic of the plurality of pixels excluding the abnormal pixel specified by the first method is represented by using a second variate different from the first variate, 
the frequency distribution in which the characteristic of the plurality of pixels is represented by using the first variate and the frequency distribution in which the characteristic of the plurality of pixels is represented by using the second variate have a plurality of peaks of frequency, 
and the frequency distribution in which the characteristic of the plurality of pixels is represented by using the first variate has a smaller overlapping region of distributions in comparison with the frequency distribution in which the characteristic of the plurality of pixels is represented by using the second variate.


specifying an abnormal pixel from a plurality of pixels according to a first method; 
and specifying an abnormal pixel, from the plurality of pixels excluding the specified abnormal pixel, according to a second method different from the first method.

However, the prior art does not teach or fairly suggest wherein the first method specifies the abnormal pixel, based on a frequency distribution in which a characteristic of the plurality of pixels is represented by using a first variate, 
and the second method specifies the abnormal pixel, based on a frequency distribution in which a characteristic of the plurality of pixels excluding the abnormal pixel specified by the first specification method is represented by using a second variate different from the first variate, 
the frequency distribution in which the characteristic of the plurality of pixels is represented by using the first variate and the frequency distribution in which the characteristic of the plurality of pixels is represented by using the second variate have a plurality of peaks of frequency, 
and the frequency distribution in which the characteristic of the plurality of pixels is represented by using the first variate has a smaller overlapping region of distributions in comparison with the frequency distribution in which the characteristic of the plurality of pixels is represented by using the second variate.

With respect to claim 21 the prior art discloses A non-transitory computer 
first specification processing of specifying an abnormal pixel from a plurality of pixels according to a first method; 
and second specification processing of specifying an abnormal pixel, from the plurality of pixels excluding the abnormal pixel specified by the first specification processing, according to a second method different from the first method.

However, the prior art does not teach or fairly suggest wherein the first method specifies the abnormal pixel, based on a frequency distribution in which a characteristic of the plurality of pixels is represented by using a first variate, 
and the second method specifies the abnormal pixel, based on a frequency distribution in which a characteristic of the plurality of pixels excluding the abnormal pixel specified by the first specification method is represented by using a second variate different from the first variate, 
the frequency distribution in which the characteristic of the plurality of pixels is represented by using the first variate and the frequency distribution in which the characteristic of the plurality of pixels is represented by using the second variate have a plurality of peaks of frequency, 
and the frequency distribution in which the characteristic of the plurality of pixels is represented by using the first variate has a smaller overlapping region of distributions in comparison with the frequency distribution in which the characteristic of the plurality of pixels is represented by using the second variate.

 are allowable for at least the reason that they depend on allowable independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK T MONK/Primary Examiner, Art Unit 2696